DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 4/6/21 have been fully considered but they are not persuasive. The applicant has amended the claims and contends:

“The Office further asserts that the prosthetic device 1044 of Madrid is mounted on the balloon assembly. However, as clearly shown in FIGS. 55A-55B of Madrid, which the Examiner referenced in the Office Action, the prosthetic device 1044 is not mounted on the stabilizing device 1060. Instead, the prosthetic device 1044 is mounted on a portion of a balloon catheter shaft 1046 extending out of a catheter shaft 1064. The stabilizing device 1060 is mounted on the catheter shaft 1064. As clearly shown in FIG. 55A, the prosthetic device 1044 is distant from the stabilizing device 1060 in the crimped state and is not mounted on the balloon members 1062 of the stabilizing device 1060 in the crimped state. Further, the balloon members 1062 of the stabilizing device 1060 are used for stabilizing the catheter assembly in the aortic arch; the balloon members 1062 are not used to expand the prosthetic device 1044.

In case the Examiner is interpreting the balloon catheter shaft 1046 as part of the stabilizing device 1060 or balloon assembly, Applicant has made it clear in claim 1 as amended that the prosthetic heart valve is mounted on the differently-sized balloons. Madrid does not disclose and does not teach “wherein the distal end portion of the delivery apparatus comprises a balloon-assembly including a plurality of differently-sized balloons and wherein the prosthetic heart valve is mounted on the differently-sized balloons in a crimped state,” as recited in claim 1. Similarly, Madrid does not disclose “the prosthetic heart valve being mounted in a crimped state on the plurality of balloons,” as recited in claim 8.

Lane fails to overcome the deficiencies in Madrid. In particular, Lane does not show a prosthetic heart valve mounted on a plurality of differently-sized balloons. This is because Lane does not contemplate that a balloon expandable prosthetic valve can achieve a non-cylindrical shape when deployed….”.


In FIG. 1, prosthetic valve 12 is mounted on the expansion device 28 and is shown in a crimped state, providing prosthetic valve 12 with a reduced diameter for delivery to the heart via the patient's vasculature…” and “….the illustrated embodiments discussed herein refer to the prosthetic heart valve as being crimped or mounted on the expansion device for delivery to the treatment location,….”.    It is obvious that the prosthetic valve is intended to be mounted and crimpled upon the expansion device (which are the balloons).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Madrid et al. 2012/0209375 in view of Lane et al. 2011/0319989.
Noting for example figures 1-56 Madrid discloses the invention as claimed comprising:

    PNG
    media_image1.png
    324
    287
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    238
    293
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    261
    192
    media_image3.png
    Greyscale



A method of implanting a prosthetic heart valve (e.g. 12, 102 etc.) within a patient, the method comprising: inserting a distal end portion of a delivery apparatus (see [0027]) and a prosthetic heart valve (1044) into the patient, wherein the distal end portion of the delivery apparatus comprises a balloon-assembly (1060) including a plurality of differently-sized balloons ([0233] states that the balloons may be of varying (see element 1021 and see [0110-0110] which states that the prosthetic valve is in a crimped state); advancing the distal end portion of the delivery apparatus and the prosthetic heart valve to a deployment location within the heart of the patient (this is considered to be the aortic arch); and inflating the plurality of differently-sized balloons (see [0222] which discloses inflation of the balloons). Madrid et al. further discloses that one or more lumen can extend the length of the catheter shaft 1064 to deliver fluid to balloon members 1062 (see [0231]).

However Madrid et al. does not specify that the prosthetic the shape of the heart valve or that the valve is expanded from the crimped state to a radially expanded state having a non-cylindrical shape.

Lane et al. teaches a balloon expandable prosthetic heart valve (see figure 8A and element 800) that expands from a crimped shape to a non-cylindrical shape. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Madrid et al. and utilize the prosthetic valve of Lane et al. which expands to a non-cylindrical shape because Lane et al. does not limit which shape of valve may be utilized and both are balloon expandable implants. It is further obvious that the balloon will be deflated and retracted from the body because the surgeon would not want to leave the balloon inflated once the procedure is finished (see [0024]) of Lane et al which discloses that inflation of a balloon structure.

Allowable Subject Matter

5. 	Claims 3-6, 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6. Claims 15-18 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        June 9, 2021